UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2443



RICKY LEE,

                                               Plaintiff - Appellant,

             versus


MICHAEL WADE, Sheriff of the Henrico County
Sheriff’s Department; ANNE FELTON, Lieutenant;
DARLENE H. DAILEY, Sergeant; JERRY ROBINSON,
Sergeant; JAMES SMITH, Sergeant,

                                              Defendants - Appellees,

             and


COUNTY OF HENRICO, VIRGINIA; OFFICE OF THE
SHERIFF; A. D. MATHEWS, SR., a/k/a Toby A.
Mathews, Former Sheriff of the Henrico County
Sheriff’s Department, PENN GOGGIN, Sergeant,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-284-3)


Submitted:    April 25, 2003                   Decided:   May 19, 2003


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ricky Lee, Appellant Pro Se. Robert A. Dybing, SHUFORD, RUBIN &
GIBNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Ricky Lee appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his

second amended 42 U.S.C. § 1983 (2000) complaint.         On appeal, we

confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. Rule 34(b).    Lee’s brief alleges no error committed by

the   district   court,    but   rather   asserts   several   claims   of

ineffective assistance of counsel.        A litigant in a civil action,

however, has no constitutional or statutory right to effective

assistance of counsel.     The appropriate remedy for such a claim is

a malpractice suit.*      See Glick v. Henderson, 855 F.2d 536, 541

(8th Cir. 1988); MacCuish v. United States, 844 F.2d 733, 735-36

(10th Cir. 1988). Accordingly, we affirm the order of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




      *
       We indicate no view on the merits of Lee’s contention that
his attorney did not provide effective assistance.


                                    3